UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark one) ý ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-32565 NUTRACEA (Exact name of registrant as specified in its Charter) California 87-0673375 (State of Incorporation) (I.R.S. Employer Identification No.) 5090 North 40th Street, Fourth Floor Phoenix Arizona 85018 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code:(602) 522-3000 Securities registered under Section 12(b) of the Exchange Act: NONE Securities registered under Section 12(g) of the Exchange Act: Common Stock, no par value (Title of Class) Indicate by check mark if the registrant is a well-know seasoned issuer, as defined in Rule 405 of the Securities Act.YesoNoý Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.YesoNoý Indicate by check mark whether the issuer:(1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesýNoo Indicate by check mark if disclosure of delinquent filers in response to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.ý Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule12b-2 of the Exchange Act. Large accelerated filer oAccelerated filer oNon-accelerated filer ý Indicate by check mark if the registrant is a shell company (as defined in Rule12b-2 of the Securities Exchange Act of 1934, as amended). YESoNOý State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was sold, or the average bid and asked prices of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter:As of June 30, 2006, the aggregate market value of the Company’s common stock held by non-affiliates was $62,388,000. Indicate the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:As of March 2, 2007, there were 134,370,254 shares of common stock outstanding. EXPLANATORY NOTE NutraCea is filing this Amendment No. 1 to the company’s annual report on Form 10-K for the year ended December 31, 2006 filed with the Securities and Exchange Commission on April 2, 2007 (the “2006 Form 10-K”). The purpose of this amendment is to include information in Part III that was incorporated by reference from the Proxy Statement for the 2007 Annual Meeting of Stockholders in the original filing on April 2, 2007. Items 10, 11, 12, 13, and 14of the 2006 Form 10-K are hereby amended and restated in their entirety as follows. Item 15 to the 2006 10-K is hereby amended to add the exhibits listed thereunder. This Annual Report includes forward-looking statements that involve substantial risks and uncertainties. These forward-looking statements are not historical facts, but are based on current expectations, estimates and projections about our industry, our beliefs and our assumptions. Words such as “believes,” “anticipates,” “expects,” “intends” and similar expressions are intended to identify forward-looking statements, but are not the exclusive means of identifying such statements. These forward-looking statements are not guarantees of future performance and concern matters that could subsequently differ materially from those described in the forward-looking statements. Actual events or results may also differ materially from those discussed in this Annual Report. These risks and uncertainties include those described in “Risk Factors” and elsewhere in this Annual Report. Except as required by law, we undertake no obligation to revise any forward-looking statements in order to reflect events or circumstances that may arise after the date of this Annual Report. TABLE OF CONTENTS PART III Item 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE. Item 11. EXECUTIVE COMPENSATION. Item 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS. Item 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE. Item 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES PART IV Item 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES. 2 Table of Contents PART III Item 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE Directors Our Board of Directors is currently comprised of seven member.The term of office of each person elected as a director will continue until the next annual meeting of shareholders or until his or her successor has been elected and qualified.The names, the ages as of March 2, 2007 and certain other information about our directors are set forth below: Name Age Position Bradley D. Edson 47 Chief Executive Officer, President and Director David Bensol (1)(2)(3) 51 Director and Chairman of the Board James C. Lintzenich (1)(2) 53 Director Edward L. McMillan (1)(3) 61 Director Patricia McPeak 66 Director Steven W. Saunders 51 Director Kenneth L. Shropshire (2)(3) 52 Director (1) Member of the Audit Committee. (2) Member of the Compensation Committee. (3) Member of the Nominating/Governance Committee. Bradley D. Edson, has served as our Chief Executive Officer since October 2005 and as our President and as one of our directors since December 2004. Since October 2005, Mr. Edson also serves as Chief Executive Officer of our subsidiary, The RiceX Company, and one of its directors. Mr. Edson was formerly the Chairman and CEO of Vital Living Inc. (OTC BB: VTLV), a company that primarily developed and marketed nutraceuticals. Prior to Vital Living, Mr. Edson spent a decade developing a nationwide insurance agency focused on distribution channels for specialty products for the retail market. Prior to that, Mr. Edson was a former principal and officer of a NASD broker/dealer firm. Mr. Edson holds a Bachelor of Science Degree in Finance from Arizona State University. David Bensol, has served as one of our directors since March 2005. Mr. Bensol currently is President of Bensol Realty Corp and a management consultant. Mr. Bensol was the former CEO of Critical Home Care, which recently merged with Arcadia Resources, Inc. (AMEX: KAD) Mr. Bensol was the Executive Vice President and Director of Arcadia Resources from May 2004 until his resignation from those positions in December 2004. In 2000, Mr. Bensol founded what eventually became Critical Home Care, through a series of acquisitions and mergers. From 1979 to 1999 Mr. Bensol founded several public and private companies which became industry leaders in the areas of home medical equipment providers, acute care pharmacy providers and specialty support surface providers. Mr. Bensol received a BS Pharm. from St. Johns University, New York, and became a registered pharmacist in 1978. James C. Lintzenich, has served as one of our directors since October 2005. Mr. Lintzenich has been a director of The RiceX Company since June 2003. Mr. Lintzenich has been a management consult since April 2001. From August 2000 to April 2001 Mr. Lintzenich served as President and Chief Operating Officer of SLM Corporation (Sallie Mae), an educational loan institution. From December 1982 to July 2000, Mr. Lintzenich held various senior management and financial positions including Chief Executive Officer and Chief Financial Officer of USA Group, Inc., a guarantor and servicer of educational loans. Mr. Lintzenich currently serves on the Board of Directors of the Lumina Foundation for Education. 3 Table of Contents Edward L. McMillan, has served as one of our directors since October 2005. Mr. McMillan has been a director of The RiceX Company since July 2004. From January2000 to present Mr.McMillan owns and manages McMillan LLC., a transaction consulting firm which provides strategic consulting services and facilitates mergers and/or acquisitions predominantly to food and agribusiness industry sectors. From July 2004 to October 2005, Mr. McMillan was a director of The RiceX Company. From June1969 to December1987 he was with Ralston Purina,Inc. and Purina Mills,Inc. where he held various senior level management positions including marketing, strategic planning, business development, product research, and business segment management. From January1988 to March1996, McMillan was President and CEO of Purina Mills,Inc. From August1996 to July1997, McMillan presented a graduate seminar at Purdue University. From August1997 to April1999 he was with Agri Business Group,Inc. Mr.McMillan currently serves on the boards of directors of Balchem,Inc. (AMEX:BCP); Durvet,Inc.; Newco Enterprises,Inc.; CHB LLC.; and Hintzsche,Inc. Mr.McMillan also serves as Chair of the University of Illinois Research Park, LLC and the University of Illinois Alumni Association. Patricia McPeak, founder of NutraCea and NutraStar Technologies, has served as one of our directors since February 2000.From February 200 to October 2005, she served as our Chairman of the Board and Chief Executive Officer.
